NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10151

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00176-DAD-
                                                BAM-1
 v.

DEJOHN WILEY,                                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Dejohn Wiley appeals from the district court’s judgment and challenges the

138-month sentence imposed following his guilty-plea conviction for: conspiracy

to engage in the business of dealing firearms without a license, in violation of 18

U.S.C. §§ 371 and 922(a)(1)(A); being a felon in possession of a firearm, in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 922(g)(1); possession of an unregistered firearm, in

violation of 26 U.S.C. § 5861(d); and distribution of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1). We dismiss.

      Wiley contends that the district court abused its discretion by rejecting his

sentencing entrapment argument and procedurally erred by failing to explain

adequately its reasons for rejecting that argument. The government contends that

this appeal is barred by the appeal waiver in the parties’ plea agreement. We

review de novo whether a defendant has waived his right to appeal. See United

States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009). The language of the appeal

waiver, which bars any challenge to Wiley’s sentence as long as it does not exceed

158 months, unambiguously encompasses the claims raised in this appeal. See id.

at 986. Contrary to Wiley’s contention, the district court did not provide an

unqualified advisement at the sentencing hearing that he had a right to appeal. See

United States v. Arias-Espinosa, 704 F.3d 616, 619-20 (9th Cir. 2012).

Accordingly, we enforce the valid appeal waiver and dismiss. See Watson, 582
F.3d at 988.

      Wiley’s unopposed motion to file a late reply brief is granted. The Clerk

will file the reply brief at Docket Entry No. 38.

      DISMISSED.




                                          2                                     19-10151